Title: To George Washington from Adam Stephen, 25 September 1755
From: Stephen, Adam
To: Washington, George



Sir,
Fort Cumberland [Md.] Sept. 25th 1755

Sunday about 9 O’Clock two Indians took a fuzee from a Boy within musket Shot of the Sentry in the Bottom as you pass

Will’s Creek—They took hold of him and asked him to go along—why they did not kill him I cannot Say, but upon his refusing they gave him a Couple of Blows with their Fist—And upon his retiring a little, they Shot two Arrows into him, the wounds are but slight—He Roard out murder, & the Savages Ran.
I sent out a party under Lt Stuart to intercept them, and about twelve, Burris came in wounded. They took him about a mile below the Fort where the Old Path enters the waggon Road, and carried him to the Top of Wills Creek mountain, crossing Potomack above the New Store, and going Steight to the Gape. They there discovered our Party and were only 300 yards behind them—Burris encouragd by the Sight of our men, while the Two Frenchmen and 5 Indians were Sculking, Sprung off—an Indian pursud him and coming up Sides with him threw the Tomhawk and woundd him Notwithstanding, Burris was lucky enough to Escape. Lt Stewart Saw nothing of the Enemy; Burris was oblig’d to take another Course. He learned from the Indian who Could Speak Shanase, That there were Parties all round us, & We have discoverd Numerous Tracts, in Several places.
I have no men to Spare to Send in pursuit of them—I have advisd the Inhabitants to be on their guard, and have mov’d into the Fort leaving the Tents Standing for Shew, as we believe them daily looking at us. They have taken a Man belonging to Capt. Dagworthis Company, who would not venture to Run with Burris, and another Man who was Batman to Doct. Craik when he was Out. By this means, they will get perfect Intelligence of our Situation, and Weakness. The Indian was very inquisitive at Burris about our numbers—We ply the Work from Dawn to twilight, and for all that the dispatch not equal to my Wishes. I fire a morning Gun, and Rouses Officers and Men by the Break of Day, who all repair to their Posts and wait untill it is light enough to Call the Rolls.
No Soldier or Servant is allow’d to Stragle or be Absent, and No gun fird within hearing of the Camp. A Serjt Command is Sent a Couple of miles Round reconnoitring every morning. It Sits heavy upon me, to be obligd to let the Enemy pass under our Noses without ever puting them in bodily fear.

This increases their Insolence, and adds to the Contemptible Opinion The Indians have of Us.
If we may Credit the Indians, Every One that Our people has Conversd with, declares that the French design an Attack on Fort Cumberland. The Conduct of the Enemy at this time Seems to be, to obtain Intelligence, more than Scalps; and not knowing how far off, a Considerable Body of them was; I Sent down for the Light-Horse, and applyd to My Lord Fairfax for Militia, untill we are in a better posture of Defence. I am with respect Sir, Your most obt huble Servt

Adam Stephen

